

EXHIBIT 10.5








RED HAT, INC.
Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended and restated
Performance Restricted Stock Agreement Form
Cover Sheet
Red Hat, Inc., a Delaware corporation, hereby grants as of the date below (the
“Grant Date”) to the person named below (the “Participant”) and the Participant
hereby accepts, the number of restricted shares (the “Restricted Stock”) listed
below of the Company’s common stock, $.0001 par value per share, with a vesting
start date (the “Vesting Start Date”) listed below, such grant to be on the
terms and conditions specified in the Red Hat, Inc. 2004 Long-Term Incentive
Plan, as amended and restated (the “Plan”), and in this Cover Sheet and the
attached Exhibit A and Appendix A thereto.


Participant Name:
<PARTICIPANT NAME>
 
 
Grant Date:
<Grant Date>
 
 
Vesting Start Date:
<Vesting Start Date >
 
 
Number of Shares of Restricted Stock:
<Number of shares>

    
IN WITNESS WHEREOF, the Company and the Participant have caused this instrument
to be executed as of the Grant Date set forth above.
 
 
  
RED HAT, INC.
(Participant Signature)
  
100 East Davie Street
 
  
Raleigh, North Carolina 27601
 
  
 
 
 
 
  
By:
 
 
 
  
Name:
 
 
 
  
Title:
 
 
 
  
 
 
 

By accepting this Award, the Participant hereby (i) acknowledges that a copy of
the Plan and a copy of the Plan prospectus have been delivered to the
Participant and additional copies thereof are available upon request from the
Company’s Equity Compensation Department and can also be accessed
electronically, (ii) acknowledges receipt of a copy of this Cover Sheet, and
Exhibit A and Appendix A thereto (collectively, the “Agreement”) and accepts the
Award subject to all the terms and conditions of the Plan and the Agreement,
(iii) represents that the Participant has read and understands the Plan, the
Plan prospectus and the Agreement, and (iv) acknowledges that there are tax
consequences related to the Award and that the Participant should consult a tax


Form of Executive RSA Agreement (approved 5.6.18)



--------------------------------------------------------------------------------





advisor to determine his or her actual tax consequences. The Participant must
accept this Award electronically, within thirty (30) days following notification
of the grant, pursuant to the online acceptance procedure established by the
Company; otherwise, the Company may, in its sole discretion, rescind the Award
in its entirety.


2
Form of Executive RSA Agreement (approved 5.6.18)



--------------------------------------------------------------------------------




EXHIBIT A
RED HAT, INC.
Red Hat, Inc. 2004 Long-Term Incentive Plan, as amended and restated
Performance Restricted Stock Agreement
Terms and Conditions
1. Grant under Red Hat, Inc. 2004 Long-Term Incentive Plan. The Restricted Stock
is granted pursuant to and is subject to and governed by the Plan and, unless
the context otherwise requires, terms used herein shall have the same meaning as
in the Plan or shall be defined as on the cover sheet attached hereto.
Determinations made in connection with the Restricted Stock pursuant to the Plan
shall be governed by the Plan.
2. Vesting if Performance Goal Is Achieved and Business Relationship Continues.
All of the shares of Restricted Stock initially shall be unvested shares. The
Restricted Stock shall become vested if:
(i) the performance goal for the performance period, as established by the
Committee (the “Performance Goal”), is achieved; and
(ii) according to the schedule set forth below, subject to Section 3 hereof, for
so long as the Participant maintains continuous service to the Company or its
subsidiaries or affiliates as an employee, officer, director or consultant (a
“Business Relationship”) throughout the period beginning on the Grant Date and
ending on the vesting date set forth below (or if such date is not a trading day
for the New York Stock Exchange, or such other stock exchange on which the
Company’s shares are then listed, on the first trading day following such date):
 
 
 
 
Vesting Date
 
Number of Vested Shares
On the first anniversary of the Vesting Start Date (the “Anniversary Date”)
 
25% of the Restricted Stock
On the last day of each subsequent three-month period following the Anniversary
Date
 
6.25% of the Restricted Stock
 
 
 
 
 

Until the Restricted Stock vests, as provided in this Section and in Section 3,
the Participant may not sell, assign, transfer, pledge, or otherwise dispose of
the Restricted Stock.
3. Failure to Achieve Performance Goal; Termination of Business Relationship. If
the Performance Goal for the performance period is not achieved, all of the
shares of Restricted Stock will be forfeited and this Agreement shall be
terminated and the Participant shall have no further rights hereunder. If the
Participant’s Business Relationship is terminated for any reason either during
or after the performance period, the shares of Restricted Stock that were not
vested on the date of such termination will be forfeited and the Participant
shall have no further rights


3
Form of Executive RSA Agreement (approved 5.6.18)



--------------------------------------------------------------------------------




with respect thereto. The shares of Restricted Stock that are forfeited will be
cancelled and returned to the Company. For purposes hereof, a Business
Relationship shall not be considered as having terminated during any leave of
absence if such leave of absence has been approved in writing by the Company; in
the event of such leave of absence, vesting of the Restricted Stock shall be
suspended (and the period of the leave of absence shall be added to all vesting
dates) unless otherwise determined by the Company. The vesting of the Restricted
Stock shall not be affected by any change in the type of Business Relationship
the Participant has within or among the Company and its Subsidiaries or
Affiliates so long as the Participant continuously maintains a Business
Relationship.
4. Legend. Each certificate issued in respect of shares of Restricted Stock
under the Agreement shall be registered in the Participant’s name and deposited
by the Participant, together with a stock power endorsed in blank, with the
Company and shall bear the following (or a similar) legend:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in an Agreement entered into between the registered owner and Red Hat, Inc.”
 
When the Restricted Stock vests, the Company shall redeliver to the Participant
(or the Participant’s legal representatives, beneficiaries or heirs) from the
shares of Restricted Stock deposited with it the number of shares which have
then vested. The Participant agrees that any resale of the shares of Restricted
Stock received upon vesting shall be made in compliance with the registration
requirements of the Securities Act of 1933, as amended, or an applicable
exemption therefrom, including without limitation the exemption provided by Rule
144 promulgated thereunder (or any successor rule).
5. No Obligation to Continue Business Relationship. Neither the Plan, this
Agreement, nor the grant of the Restricted Stock imposes any obligation on the
Company, its Subsidiaries or Affiliates to have a Business Relationship with the
Participant.
6. Rights as Stockholder. Except for the restrictions on transfer and vesting
provisions in this Agreement, the Participant shall have all of the rights of a
stockholder of the Company with respect to the Restricted Stock including but
not limited to the right to receive dividends paid on the Restricted Stock and
the right to vote the Restricted Stock; provided that the Participant’s right to
such dividends is subject to satisfaction of the vesting requirements set forth
in Section 2 of this Agreement and the termination of any restrictions on the
transferability and forfeitability of the Restricted Stock, and any dividends
attributable to the period before such vesting and the termination of such
restrictions will be paid within 30 days after vesting occurs, subject to
applicable tax withholding.
7. Adjustments for Capital Changes. The Plan contains provisions covering the
treatment of restricted stock in a number of contingencies such as stock split
and mergers. Provisions in the Plan for such adjustments are hereby made
applicable hereunder and are incorporated herein by reference.
8. Change in Control. Provisions regarding a Change in Control are set forth on
Appendix A.


4
Form of Executive RSA Agreement (approved 5.6.18)



--------------------------------------------------------------------------------




9. Withholding. No Restricted Stock will be redelivered pursuant to the vesting
thereof unless and until the Participant pays to the Company, or makes
satisfactory provision to the Company for payment of, any federal, state or
local withholding taxes required by law to be held in respect of this Restricted
Stock (the “Tax Amount”). The Participant hereby agrees that the Company may
withhold from the Participant’s wages or other remuneration the Tax Amount. At
the discretion of the Company, the Tax Amount may be withheld in cash from such
wages or from other remuneration, or in kind from the shares or other property
otherwise deliverable to the Participant on vesting of this Restricted Stock.
The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of the receipt of this Restricted Stock award and/or the
transactions contemplated by this Agreement. The Participant understands that it
may be beneficial in many circumstances to elect to be taxed at the time the
Restricted Stock is granted rather than when and as the Restricted Stock vests
by filing an election under Section 83(b) of the Code with the I.R.S. within 30
days from the date of grant.
10. Lock-up Agreement. The Participant agrees that in the event that the Company
effects an underwritten public offering of Shares registered under the
Securities Act, the Restricted Stock may not be sold, offered for sale or
otherwise disposed of, directly or indirectly, without the prior written consent
of the managing underwriter(s) of the offering, for such period of time after
the execution of an underwriting agreement in connection with such offering that
all of the Company’s then directors and executive officers agree to be similarly
bound.
11. Provision of Documentation to Participant. By executing this Agreement the
Participant acknowledges receipt of a copy of this Agreement (including the
cover sheet) and a copy of the Plan.


12. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other Award
materials by and among, as applicable, the Employer, the Company, and any
Affiliate for the purpose of implementing, administering and managing the
Participant’s participation in the Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, e-mail address, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or any Affiliate, details of all Restricted Stock awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Personal Data”), for the purpose of
implementing, administering and managing the Plan.
The Participant understands that Personal Data will be transferred to any stock
plan service provider which is, presently or in the future, assisting the
Company with the implementation,


5
Form of Executive RSA Agreement (approved 5.6.18)



--------------------------------------------------------------------------------




administration and management of the Plan. The Participant understands that
these recipients of Personal Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than the Participant’s country. The
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of Personal Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Personal Data, in electronic
or other form, for the purpose of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Personal Data as may be required to a broker or other third party with whom
the Participant may elect to deposit any Shares received upon vesting of the
Restricted Stock awards. The Participant understands that Personal Data will be
held as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that he or
she may, at any time, view Personal Data, request additional information about
the storage and processing of Personal Data, require any necessary amendments to
Personal Data or refuse or withdraw the consents herein, in any case without
cost, by contacting in writing the Participant’s local human resources
representative. Further, the Participant understands that he or she is providing
the consents herein on a purely voluntary basis. If the Participant does not
consent, or if the Participant later seeks to withdraw his or her consent, his
or her employment status or service with the Company or the Employer will not be
adversely affected; the only adverse consequence of refusing or withdrawing the
Participant’s consent is that the Company would not be able to grant the
Participant Restricted Stock awards or other equity awards or to administer or
maintain Restricted Stock awards or other equity awards granted to the
Participant prior or subsequent to such refusal or withdrawal. Therefore, the
Participant understands that refusal or withdrawal of consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that he or she may contact his or her local human
resources representative.
13. Miscellaneous.
 
     (a)    Notices. All notices hereunder shall be in writing and shall be
deemed given when sent by certified or registered mail, postage prepaid, return
receipt requested, if to the Participant, to the address set forth on the cover
sheet or at the most recent address shown on the records of the Company, and if
to the Company, to the Company’s principal office, attention of the Corporate
Secretary.
     (b)    Entire Agreement; Modification. This Agreement (including the cover
sheet) and the Plan constitute the entire agreement between the parties relative
to the subject matter hereof, and supersede all other communications between the
parties relating to the subject matter of this Agreement. This Agreement may be
modified, amended or rescinded by the Company as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
the Plan or other applicable rules, including, without limitation, the rules of
the stock exchange on which the Shares are listed; provided that, no amendment
or modification of this Agreement shall materially impair the rights of any
Participant without such Participant's consent.


6
Form of Executive RSA Agreement (approved 5.6.18)



--------------------------------------------------------------------------------




Notwithstanding the foregoing provision, no such consent shall be required with
respect to any amendment or modification if the Committee determines in its sole
discretion that (i) such amendment or modification is not reasonably likely to
significantly reduce the benefits provided under the Award or that the
Participant has received adequate compensation for any such reduction, or (ii)
such amendment or modification, including cancellation of the Award granted
under this Agreement, is necessary or advisable in order to comply with, or
avoid adverse consequences due to changes in the laws or rules applicable to the
Company or the Participant that the Company considers significant.
Notwithstanding the foregoing, in the event of a Change in Control, amendments
or modifications, including cancellation of the Award granted under this
Agreement pursuant to 13(b)(ii), shall not be permitted except as provided for
in Appendix A of this Agreement.


      (c)    Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.
 
     (d)    Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the heirs, legatees, distributees, executors and
administrators of the Participant and the successors and assigns of the Company.
 
     (e)    Governing Law/Choice of Venue. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of Delaware, without
giving effect to the principles of the conflicts of laws thereof. For purposes
of litigating any dispute that arises directly or indirectly from the
relationship of the parties, evidenced by this Award or the Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of North Carolina and agree that such litigation shall be conducted only in the
courts of Wake County, North Carolina, or the federal courts for the United
States for the Tenth District of North Carolina, and no other courts, where this
Award is made and/or to be performed.
 


7
Form of Executive RSA Agreement (approved 5.6.18)



--------------------------------------------------------------------------------






APPENDIX A


Performance Restricted Stock Award
Change in Control Provisions
Notwithstanding anything contained herein to the contrary, if (i) this grant of
Restricted Stock is continued, assumed, converted or substituted for immediately
following the Change in Control and (ii) within one year after a Change in
Control the Participant’s Business Relationship is terminated by the Company or
its successor without Good Cause or by the Participant for Good Reason, all of
the Restricted Stock shall become vested upon the date of such termination of
Business Relationship. Furthermore and notwithstanding anything contained herein
to the contrary, if this grant of Restricted Stock is not continued, assumed,
converted or substituted for in connection with the Change in Control, all of
the Restricted Stock shall be treated as vested immediately prior to the Change
in Control. For purposes of applying the two preceding sentences, in the event
that the Change in Control occurs prior to the Vesting Start Date, then the
Performance Goal in Section 2 shall be deemed to have been achieved. This grant
of Restricted Stock shall be considered to be continued, assumed, converted or
substituted for:
 
(A)    if there is no change in the number of outstanding Shares and the Change
in Control does not result from the consummation of a merger, consolidation,
statutory share exchange, reorganization or similar form of corporate
transaction and there are no changes to the terms and conditions of this grant
that materially and adversely affect this grant; or
 
(B)    if there is a change in the number of outstanding Shares and/or the
Change in Control does result from the consummation of a merger, consolidation,
statutory share exchange, reorganization or similar form of corporate
transaction:


      (1)    the number of shares of Restricted Stock is adjusted (x) if the
Shares are exchanged solely for the common stock of the Parent Corporation or,
if there is no Parent Corporation, the Surviving Corporation (as such terms are
defined in the Plan) in a manner which is not materially less favorable than the
adjustments made in such transaction to the other outstanding Shares, or
(y) otherwise, based on the ratio on the day immediately prior to the date of
the Change in Control of the fair market value of one share of common stock of
the Parent Corporation or, if there is no Parent Corporation, the Surviving
Corporation, to the Fair Market Value of one Share,
 
     (2)    if applicable, the shares of Restricted Stock are converted into the
common stock of the Parent Corporation or, if there is no Parent Corporation,
the Surviving Corporation (as such terms are defined in the Plan) and
 
     (3)    there are no other changes to the terms and conditions of this grant
that materially and adversely affect this grant.
For purposes of this Agreement:
 
“Good Cause” means conduct involving one or more of the following:


8
Form of Executive RSA Agreement (approved 5.6.18)



--------------------------------------------------------------------------------






      (i)    the conviction of Participant of, or plea of guilty or nolo
contendere by the Participant to, a felony;
      (ii)    the willful misconduct by Participant resulting in material harm
to the Company;
      (iii)    fraud, embezzlement, theft or dishonesty by Participant against
the Company or any Affiliate or repeated and continued failure to perform
Participant’s duties with the Company after written notice of such failure to
perform resulting in any case in material harm to the Company; or
     (iv)    the Participant’s material breach of any term of confidentiality
and/or non-competition agreements.
“Good Reason” means:
 
     (i)    a reduction by the Company or its successor of more than 10% in
Participant’s rate of annual base salary as in effect immediately prior to such
Change in Control;
 
     (ii)    a reduction by the Company or its successor of more than 10% of the
Participant’s individual annual target bonus opportunity;
 
     (iii)    a significant and substantial reduction of the Participant’s
responsibilities and authority, as compared with the Participant’s
responsibilities and authority in effect immediately preceding the Change in
Control or a material adverse change in Participant’s reporting relationship as
compared with the Participant’s reporting relationship in effect immediately
prior to the Change in Control; or
 
     (iv)    any requirement of the Company that Participant be based anywhere
more than fifty (50) miles from Participant’s primary office location at the
time of the Change in Control and in a new office location that is a greater
distance from Participant’s principal residence at the time of the Change in
Control than the distance from Participant’s principal residence to the
Participant’s primary office location at the time of the Change in Control.










9
Form of Executive RSA Agreement (approved 5.6.18)

